Title: To Alexander Hamilton from Benjamin Lincoln, [November–December 1789]
From: Lincoln, Benjamin
To: Hamilton, Alexander


[Boston, November–December, 1789]
Dear Sir
At our last interview you expressed a wish that I would make such remarks on the impost laws as in my opinion would have a tendency to increase the revenue in a way as little burdensome and as conformable to the wishes of the people as possible.
The cheerfulness discovered by the merchants in general doing business at this Port in paying the established duties on merchandise evinces to me that the system is in general right and that the impost is not on the whole too high even for the first experiment. There are however some complaints Madeira Wine stands at 18 Cents p Galn. all other wines at 10 Cents in this case small wines pay nearly 50 ⅌ Cent duty while the best pays about 16 ⅌ Cent. only. This will have a tendency to check the importation of the small wines and leave the inhabitants under the necessity of using those, in many instances, of a higher sale where a less wine would answer. Would it not on the whole be best to establish the duty ⅌ centum ad valorem.
If it was intended by the law to give the preference to our own fisheries when 75 Cents was laid on each barrel of Pickled fish and 50 Cents on each Quintal of dryed fish imported in to the United States, the Fish so imported should not be intittled to the drawback if sent abroad within one year after their importation. There are many articles which in my opinion would bear a much higher impost than the ones with which they are now covered and it might be well to add it immediately was it not that a general excise will probably soon take place. The duty can in that way be better collected than then by impost if they are heavy. We can by a moderate impost secure the entery of the articles. When this is done we shall then have gained such a knowledge & controul of the articles as to make it difficult to evade payment of the excise. Under well constructed laws and a faithful execution of them I think it will not be difficult so to combine the operation of the impost & excise Laws as that they shall come in aid to each other and render the collection of the duties easey and certain. This view of the matter will prevent my making more than a general observation on duties on impost. That it is not enough in common cases to say that we ought to let people atone, that a regard to their interests will point out to them the line of conduct which they ought to pursue This I think is a very mistaken idea to those who have paid but little attention to the influence of long habits have upon the mind. People become prejudiced in favour of old pursuits & the long trodden path. They do not forsake their old employments and enter upon new ones with any kind of confidence and it is from necessity or some thing very alluring which will lead them in general to forsake a practice sanctified by time and endeared by long usage
